DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-20 remain pending.

Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on June 28, 2019 and November 6, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-8 are directed to an apparatus comprising a computer readable storage media, claims 9-16 are directed to a method including at least one step, and claims 17-20 are directed to a system comprising at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (apparatus, process, and machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.


receiving digital dental information; 
determining a dental related issue based on the digital dental information; and 
transmitting treatment information for the dental related issue.

The above-recited limitations set forth an arrangement where data is received to determine an association between dental diagnosis and dental treatment.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and determining a diagnosis).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to determining an association between dental diagnosis and dental treatment for a patient.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
	A non-transitory computer readable storage medium
A processor	

[0016] A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (“RAM”), aread-only memory (“ROM”), an erasable programmable read-only memory (“EPROM” or Flash memory), a static random access memory (“SRAM”), a portable compact disc read- only memory (“CD-ROM”), a digital versatile disk (“DVD”), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
[0034] The processor 202, in one embodiment, may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations. For example, the processor 202 may be a microcontroller, a microprocessor, a central processing unit (“CPU”), a graphics processing unit (“GPU”), an auxiliary processing unit, a field programmable gate array (“FPGA”), or similar programmable controller. In some embodiments, the processor 202 executes 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  The independent claims 9 and 17 and dependent claims 2-8, 10-16, and 18-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 1-8, with regard to representative claim 1, having “an information reception module”, “an issue determination module”, “a treatment module”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “a module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The “module” have in inherent technical implementation. 
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a network as described in the specification at paragraph 17 and a computer readable storage medium as described in the specification at paragraph 16.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2007/0128574, Kuo, et al., hereinafter Kuo.
10.	Regarding claim 1, Kuo discloses an apparatus comprising:
an information reception module of a diagnostic processing device that receives digital dental information, (page 7, para.109, a digital data set is derived that represents the initial (that is, pretreatment) arrangement of the patient's teeth and other tissues.); 
an issue determination module that determines a dental related issue based on the digital dental information, (page 3, para.64, can generate an output data stream correlating a patient tooth problem with a dental appliance solution); and 
a treatment module that transmits treatment information for the dental related issue from the diagnostic processing device, (page 3, para.66, the data mining system captures the 3-D treatment planned movement, the start position and the final achieved dental 
wherein at least a portion of the information reception module, the issue determination module, and the treatment module comprises one or more of hardware and executable code, the executable code being stored on one or more computer readable storage media, (pages 25-26, para.297, The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention.).
11.	Regarding claim 2, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the digital dental information comprises an image of a tooth, a face, a mouth, or some combination thereof, (page 11, para.137, the additional dental information is X-ray information. An X-ray image 710 of teeth is scanned to provide a 2D view of the complete tooth shapes. An outline of a target tooth is identified in the X-Ray image.). 
 12.	Regarding claim 3, Kuo discloses the apparatus of claims 1 and 2 as described above.  Kuo further discloses wherein the image comprises an x-ray, a picture, a video, or some combination thereof, (page 11, para. 137, the additional dental information is X-ray information. An X-ray image 710 of teeth is scanned to provide a 2D view of the complete tooth shapes. An outline of a target tooth is identified in the X-Ray image).
13.	Regarding claim 4, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the issue determination module digitally analyzes the digital dental information and determines the dental related issue as a result of digitally analyzing the digital dental information, (page 11, para.142, For each stage of teeth movement, the system checks that a predetermined area ratio or constraint is met while the 
14.	Regarding claim 5, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the treatment module transmits a prescription, (page 7, para. 111, an be received from a clinician in the form of a prescription).
15.	Regarding claim 6, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the treatment module transmits instructions to treat the dental related issue, (page 7, para. 107, patient data is scanned and the data is analyzed using the data mining system described above. A treatment plan is proposed by the system for the dental practitioner to approve. The dental practitioner can accept or request modifications to the treatment plan).
16.	Regarding claim 7, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the treatment module performs the treatment on a patient by verbally instructing the patient on how to perform the treatment, (page 24, para. 286, a client terminal may be located at a convenient location for public access, and further, wherein a user interface on the client terminal may be provided to guide users with dental conditions or those seeking orthodontic treatment to perform a simple self-assessment to determine a preliminary indication or determination of the appropriate and achievable orthodontic treatments.).
17.	Regarding claim 8, Kuo discloses the apparatus of claim 1 as described above.  Kuo further discloses wherein the treatment module transmits the treatment information to a machine that performs the treatment on a patent, (page 7, para.109, a mold or a scan of patient's teeth or mouth tissue is acquired (110). This step generally involves taking 
18.	Regarding claims 9-16, these claims are rejected for the same reasons as set forth above with regard to claims 1-8.
19.	Regarding claims 17-20, these claims are rejected for the same reasons as set forth above with regard to claims 1, 2, 4, and 8.  Kuo further discloses a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, (pages 25-26, para.297, The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention).
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEMS AND METHODS FOR COMMUNICATING ORTHODONTIC TREATMENT INFORMATION (US 20160335408 A1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624